Citation Nr: 1546921	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-10 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical hospital on January 21, 2012.  


(The issues of entitlement to service connection for a gait and balance disorder, entitlement to specially adapted housing, and entitlement to a compensable disability rating for residuals of a fractured mandible are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1962 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Battle Creek, Michigan.  

In November 2014, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of payment or reimbursement of unauthorized medical expenses incurred at a private medical hospital on January 21, 2012.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2015).
 
The Veteran seeks payment for medical expenses he incurred at a private hospital on January 21, 2012.  The private medical records indicate that the Veteran sought treatment at the private hospital emergency department for a contusion injury to the right anterior chest and ribs.  In the October 2013 Notice of Disagreement, the Veteran contends that at the time of this injury, he was "unsteady, unbalanced, and exhaustive."  During the November 2014 Board hearing, the Veteran testified that the fall resulted in excruciating pain, which required, in his mind, emergency medical treatment.  

Entitlement to payment or reimbursement for unauthorized medical expenses, in part, turns on whether the disability for which the Veteran sought treatment is service-connected or aggravated by a service-connected disability.  In this case, the Veteran initiated a claim of service connection for a gait and balance disorder in September 2005.  In a separate decision, the Board is remanding the service connection claim for additional development.  Therefore, as the Veteran has made specific contentions that the fall and subsequent chest and rib injury are directly related to his gait and balance disorder, the Board finds the Veteran's claim for payment or reimbursement of unauthorized medical expenses must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).

Accordingly, the case is REMANDED for the following action:

Upon final adjudication of the Veteran's service connection claim for a gait and balance disorder, the AOJ must readjudicate the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical hospital on January 21, 2012.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




